Citation Nr: 1735692	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-17 282	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to July 17, 2012, for the disability rating of 90 percent for loss of use of the right arm at shoulder level.

2.  Entitlement to service connection for neuropathy of the neck.

3.  Entitlement to a rating in excess of 70 percent for depression/bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty September 1974 to September 1976 and from October 1976 to June 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2009, January 2013, and March 2013 decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in North Little Rock, Arkansas, and Detroit, Michigan.  The file has since been transferred to the RO in Waco, Texas.


FINDING OF FACT

On June 20, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M. SORISIO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


